DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
	This is a non-final rejection for App. 17/480,730 filed on 21 Sept. 2021 with a priority date of 23 Sept. 2020. Claims 1-4 are pending.

Priority
Receipt is acknowledged of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 Sept. 2021 has been received and is being considered by the examiner.

Claim Interpretation
	Claim 2 recites the limitation of a second bent portion where the plate material bends to a side opposite to the first bent portion. Claim 2 is dependent on Claim 1, which recites the limitation of a bent portion in the extraction portion of the current collector plate and a first bent portion located in the spring portion. As such, it is understood by the Examiner that the first bent portion is referring to the first bent portion located in the spring portion. The phrase “where the plate material bends to a side opposite to the first bent portion when viewed from the connection position” is interpreted by the Examiner as referring to two bends in the plate material when viewed from the connection portion (Y-direction of Fig. 4).

Specification
The abstract of the disclosure is objected to because there is no mention of the extraction portion being part of the current collector plate, which is a major inventive concept of the instant application. Correction is required.  See MPEP § 608.01(b). This objection could be overcome by changing “The extraction portion is configured to include” to “The extraction portion of a current collector plate is configured to include” (emphasis added).
The title of the invention is not descriptive. See 37 CFR 1.72(a) and MPEP § 606. The title of the
invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
A new title is required that is clearly indicative of the invention to which the claims are directed. The invention seems to center on the use of a spring portion in a current collector plate to disperse stress.
The following title is suggested: Energy Storage Device Comprising Current Collector Plate with Spring Portion.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “a pair of current collector plates configured to be stacked to interpose the power storage module in a first direction”. However, Claim 1 also recites the limitation of “a power storage module” which is understood by the Examiner as referring to one power storage module. As such, it is unclear how the current collector plates are meant to “interpose” the power storage module. As such, Claim 1 is rejected as being indefinite. Dependent Claims 2-4 are also rejected. For the sake of compact prosecution, it will be interpreted by the Examiner that the current collector plates are located at both ends of the power storage module in a direction which is then defined as the first direction.
Claim 1 further recites the limitation of “the restraint plate” (line 22, emphasis added). Applicant previously recited the limitation of “a pair of restraint plates” (line 6, emphasis added). As such, there is insufficient antecedent basis for “the restraint plate” in line 22. Therefore Claim 1, and dependent Claims 2-4, are rejected. This rejection could be overcome by changing the claim language (line 22) to read “a restraint plate of the pair of restraint plates”.
Claim 4 recites the limitation “the bent portion is configured to be arranged at a position opposite to the terminal block in the first direction with respect to the connection portion”. It is understood by the Examiner that the bent portion refers to the bent portion located in the extraction portion which connects the first piece portion and the second piece portion. The first direction is understood by the Examiner as the stacking direction of the current collector plates with the power storage module, displayed as the Z-direction in Fig. 1. The connection portion (Ref #46 in Fig. 3)  is displayed as being in the Y-direction from both the terminal block (Ref #17, Fig. 3) and the bent portion (Ref #47, Fig. 3). As such, it is unclear how the bent portion is meant to be configured so that it is opposite to the terminal block in the Z-direction with respect to the connection portion which is located in the Y-direction. Therefore, Claim 4 is rejected as being indefinite. For the sake of compact prosecution, it will be interpreted by the Examiner that Claim 4 refers to a bent portion located above the terminal block in the first direction. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US 2013/0108916 A1 hereinafter Song).
Regarding Claim 1, Song teaches a rechargeable battery comprising current collecting members (see annotation of Fig. 7, below) located at each end of the battery module (considered the first direction, see annotation of Fig. 7). This corresponds to the recited limitation of Claim 1 of the instant application where a power storage device is comprised of a pair of current collector plates located at both ends of the power storage module in a first direction. Song further teaches that the current collecting members are housed in a case (Ref #26, Fig. 7) which is includes a cap plate (Ref #31, Fig. 7). Claim 1 of the instant application recites the limitation of a pair of restraint plates configured to restrain the power storage module and current collector plate in the first direction. The recitation of “configured to restrain the power storage module” amounts to intended use language. A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, then it meets the limitation of the claim. The Oxford English Dictionary defines restrain as “to restrict, limit, confine”. As such, since the case and cap plate of Song act to confine the electrode assembly and current collecting members, they read on the limitation of a pair of restraining plates. 
Song further teaches current extraction surfaces (Ref #11a, #12a, Fig. 7) which electrically connect to the current collecting members. This corresponds to the recited limitation of Claim 1, wherein current extraction surfaces are located at both ends in the first direction, and at least one of the current collector plates is configured to include a flat plate portion (see annotation of Fig. 7, below) that is in electrical contact with the current extraction surface. Song further teaches a connection terminal (Ref #121, #122, Fig. 7) which can be welded to the current collecting members [0055] to electrically connect the current collectors to the terminal post (Ref #21, #22, Fig. 7). The connection terminal taught by Song corresponds to the recited limitation of an extraction portion in Claim 1. As such, this corresponds to the recited limitation of an extraction portion which is connected to the flat plate portion to extract current from the power storage module. 

    PNG
    media_image1.png
    895
    1081
    media_image1.png
    Greyscale

               Annotation of Song, Fig. 7.

The connection terminal taught by Song can be divided into a first piece portion and a second piece portion (see annotation of Fig. 8, below). The first piece portion can be seen to extend in a direction perpendicular to the first direction before bending. The second piece portion can be seen to extend in the first direction and attach the connection portion to a terminal post (Ref #21, Fig. 7). This corresponds to the recited limitation of Claim 1 wherein the extraction portion is divided into a first piece portion and a second piece portion, wherein the first piece portion extends in a direction orthogonal to the first direction and the second piece portion extends in the first direction and has an attachment portion that attaches the extraction portion to a terminal block. Song further teaches that the first piece portion and second piece portion are connected through a bent portion, and that the first piece portion contains another bent portion (labelled first bent portion, see annotation of Fig. 8) located between the flat current collecting member and the terminal post attachment portion. Song further teaches the configuration of the connection portion is capable of preventing deterioration due to external vibration or impact [0062]. This reads on the recited limitation of Claim 1 wherein a bent portion connects the first piece portion and the second piece portion, and wherein a spring portion configured to relieve stress is provided between the connection portion and the attachment portion, where the spring portion includes at least a first bent portion. The recitation of “a spring portion that is configured to relieve a stress acting on the extraction portion” is an intended use limitation. A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, then it meets the limitation of the claim.

    PNG
    media_image2.png
    708
    904
    media_image2.png
    Greyscale

Annotation of Song, Fig. 8.

	Regarding Claim 2, Song teaches that the first piece portion contains the first bent portion and the second bent portion (see annotation of Fig. 8, above). The two bent portions read on the recited limitation of Claim 2 of the instant application, wherein the spring portion includes a second bent portion being where the plate material bends to a side opposite to the first bent position.
	Regarding Claim 3, Song teaches that the first bent portion and second bent portion are located in the first piece portion (see annotation of Fig. 8, above). This corresponds to the recited limitation of Claim 3 of the instant application, wherein the spring portion is configured to be formed in the first piece portion.
	Regarding Claim 4, Song teaches that the bent portion is located above the terminal post in the first direction (see annotation of bent portion above terminal post attachment portion in Fig. 8, above). This is interpreted by the Examiner as corresponding to the recited limitation of Claim 4 of the instant application, wherein the bent portion is configured to be arranged at a position opposite to the terminal block in the first direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW C NEWMAN whose telephone number is (571)272-9873. The examiner can normally be reached M - F: 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.C.N./Examiner, Art Unit 1726                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726